DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 and 16 of U.S. Patent No. 9396514. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 in U.S. Patent No. 9396514 defines a method of retrieving one or more tile objects that match a user defined area of interest (AOI) from an image in a wide area motion imagery (WAMI) in a WAMI collection, the method being implemented by a computer system that includes one or more processors configured to execute computer program modules, the wide area motion imagery comprising a plurality of wide area motion imagery images, the images being captured sequentially in time using an image capture device, the image having one or more first tiles, the one or more first tiles being stored as one or more first tile objects on an object storage device in communication with the one or more processors, and the one or more first tile objects being associated with one or more first object identifiers (OIDs), the one or more first object identifiers of the one or more first tile object being located in a first header of the image, the first header of image being stored as a first image header object having a first header object identifier (OID), and the first OID of the first image header object being stored in a reference record associated with the wide area motion imagery containing the WAMI image, the reference record being written into a reference file on a traditional file system or in a database, the method comprising: receiving, by the one or more processors, a request for the AOI, the AOI being wholly located in the image, and the AOI being greater than one tile, the request including an origin and a pixel width and a pixel height of the AOI; computing, by the one or more processors, a top row and a left column number of a tile that contains a top-left corner of the AOI and a bottom row and a right column number of a tile that contains a bottom-right corner of the AOI; computing, by the one or more processors, for each column from the left column to the right column and for each row from the top row to the bottom row, a tile index of each tile in the one or more tiles of the AOI, in a tile locator list to obtain an object identifier (OID) corresponding to each tile of the one or more tiles of the AOI; and sending, by the one or more processors, a request to the object storage device (OSD) in communication with the one or more processors, the OSD containing the one or more first tile objects of the WAMI image to retrieve a tile object associated with each of the one or more tiles of the AOI using the object identifier (OID) corresponding to each tile. It would have been obvious to one of ordinary skill in the art to notice claim 1 in current application and claim 14 in U.S. Patent No. 9396514 are almost identical, the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. 
Claim in Application 17/333662
Claim in Patent 9396514
1. A method of retrieving data of an image of a wide area motion imagery, wherein the data is stored as a plurality of tiles stored as a plurality of first tile objects in an object storage device (OSD) each having a respective unique first object identifier (OID), wherein the data is divided from an image of a wide area motion image (WAMI), the image having a pixel height and a pixel width, each tile in the plurality of tiles comprising a plurality of pixels and having a pixel width and a pixel height, the WAMI image comprising a plurality of WAMI images that are captured sequentially in time using an image capture device and wherein the data is further divided into a plurality of reduced resolution dataset (R-set) tiles, the R-set having a pixel width and a pixel height that is smaller than the pixel width and the pixel height of the image, and each R-set tile in the R-set comprising a plurality of pixels and having a pixel width and a pixel height, and, the plurality of R-set tiles of the R-set of the image are stored as a plurality of second tile objects in the OSD, each of the plurality of second tile objects having a respective unique second OID, the first OIDs being stored in a first header of the image, the first header of the image containing information about the image, and the first header of the image being stored as a first header object in the OSD, the first header object having a first header OID, wherein the first header OID is stored separately from the OSD, in a reference file of a traditional file system or in a database, wherein the first header OID identifies the first header object; and the method of retrieving being implemented by a computer system that includes one or more processors configured to execute computer program modules, the method comprising: 
14. A method of retrieving one or more tile objects that match a user defined area of interest (AOI) from an image in a wide area motion imagery (WAMI) in a WAMI collection, the method being implemented by a computer system that includes one or more processors configured to execute computer program modules, the wide area motion imagery comprising a plurality of wide area motion imagery images, the images being captured sequentially in time using an image capture device, the image having one or more first tiles, the one or more first tiles being stored as one or more first tile objects on an object storage device in communication with the one or more processors, and the one or more first tile objects being associated with one or more first object identifiers (OIDs), the one or more first object identifiers of the one or more first tile object being located in a first header of the image, the first header of image being stored as a first image header object having a first header object identifier (OID), and the first OID of the first image header object being stored in a reference record associated with the wide area motion imagery containing the WAMI image, the reference record being written into a reference file on a traditional file system or in a database, the method comprising: 

16. The method according to claim 14, further comprising generating a reduced resolution dataset (R-set) from the image, the reduced resolution dataset (R-set) having a pixel width and a pixel height that is smaller than the pixel width and the pixel height of the image.
receiving a request defining an area of interest (AOI) from the image in a WAMI, wherein the AOI is wholly located in the image, and the AOI corresponding to one or more tile objects, the request including an origin and a pixel width and a pixel height of the AOI; 
receiving, by the one or more processors, a request for the AOI, the AOI being wholly located in the image, and the AOI being greater than one tile, the request including an origin and a pixel width and a pixel height of the AOI; 
computing a top row and a left column number of a tile object that contains a top-left corner of the AOI and a bottom row and a right column number of a tile object that contains a bottom-right corner of the AOI; 
computing, by the one or more processors, a top row and a left column number of a tile that contains a top-left corner of the AOI and a bottom row and a right column number of a tile that contains a bottom-right corner of the AOI; 
computing for each column from the left column to the right column and for each row from the top row to the bottom row, a tile index of each tile in the one or more tiles of the AOI, in a tile locator list to obtain an object identifier (OID) corresponding to each tile; and
computing, by the one or more processors, for each column from the left column to the right column and for each row from the top row to the bottom row, a tile index of each tile in the one or more tiles of the AOI, in a tile locator list to obtain an object identifier (OID) corresponding to each tile of the one or more tiles of the AOI; and 
send a request to the object storage device (OSD) containing a plurality of tile objects of the WAMI frame to retrieve a tile object associated with each of the one or more tiles of the AOI.
sending, by the one or more processors, a request to the object storage device (OSD) in communication with the one or more processors, the OSD containing the one or more first tile objects of the WAMI image to retrieve a tile object associated with each of the one or more tiles of the AOI using the object identifier (OID) corresponding to each tile.



Allowable Subject Matter

Claims 1-9 are allowed if double patenting rejection can be overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Yoshioka 20110128367, Fischer 20110131376, Pritt 20120218409, Kanehiro 20030234877 and Anglin 20030032033 are the closest prior art. However, the combination cannot teach “the first header of the image being stored as a first header object in the OSD, the first header object having a first header OID, wherein the first header OID is stored separately from the OSD, in a reference file of a traditional file system or in a database, wherein the first header OID identifies the first header object”, and “computing for each column from the left column to the right column and for each row from the top row to the bottom row, a tile index of each tile in the one or more tiles of the AOI, in a tile locator list to obtain an object identifier (OID) corresponding to each tile” as a whole perfectly. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 2-9 depend on claim 1, are allowed base on same reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2617